Citation Nr: 1110716	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for injuries to the arms, legs, and spine.

2.  Entitlement to service connection for injuries to the arms, legs, and spine.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to July 1977, and from January 1980 to February 1986.

These matters come before the Board of Veterans Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  The Veteran appealed that decision to the BVA and the case was referred to the Board for appellate review.

In September 2009 the Board returned the matters for additional development and the case was subsequently returned to the Board for further appellate review.  

The issues of: (1) entitlement to service connection for injuries to the arms, legs, and spine; (2) entitlement to service connection for residuals of a head injury; and, entitlement to service connection for asbestosis, are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed January 1990 rating decision denied the Veteran's claim for service connection for injuries to the arms, legs, and spine.

2.  The evidence pertaining to the Veteran's injuries to the arms, legs, and spine submitted subsequent to the January 1990 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1990 rating decision that denied service connection for injuries to the arms, legs, and spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for injuries to the arms, legs, and spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, since the Board is reopening the Veteran's new and material evidence claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.

The RO denied the Veteran's petition to reopen his claim for service connection for injuries to the arms, legs, and spine in the May 2007 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-84.

The RO initially considered - and denied, this claim in January 1990.  As cause for denying this claim, the RO pointed out there was (at least at that time) no evidence establishing that the Veteran currently had any residuals from his in-service motorcycle accident in July 1976.  The RO sent him a letter in February 1990 notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.  So that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened.  It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible.").

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final January 1990 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

The additional evidence received since that January 1990 denial consists of: service treatment records (STRs) from the Veteran's first period of active service in March 1972 to July 1977, a Board hearing transcript from August 2008, unrelated VA treatment records, private treatment records, VA examinations, and lay statements.

All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  The STRs are also material because they relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the STRs document the Veteran's treatment for his July 1976 motorcycle accident.  These additional documents were unavailable to the RO during the January 1990 rating decision.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, then VA will reconsider the claim.  Furthermore, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for injuries to the arms, legs, and spine is reopened, and to this extent only, the appeal is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

First, the Veteran has asserted that he currently has residuals from his July 1976 in-service motorcycle accident, to include injuries to his head, arms, legs, and spine.  The Veteran's STRs document this accident.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  The Veteran has not been afforded a VA examination and medical opinion regarding this in-service accident.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of any current residuals from this accident.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Second, in regards to the Veteran's asbestosis claim, the Board remanded this claim in September 2009 for the AMC to determine whether the Veteran was exposed to asbestos during his active military service.  In a June 2010 Formal Finding, the AMC determined that the information required to corroborate the Veteran's exposure to asbestos during military service was unavailable.  Essentially, the AMC was unable to confirm or deny whether the Veteran was exposed to asbestos during his military service.  Therefore, based on this lack of information, the Board finds that the Veteran must be afforded a VA examination to determine whether he currently has an asbestos-related disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Finally, the most recent treatment records from the Little Rock, Arkansas, VA Medical Center (VAMC) are dated from June 2010.  The most recent treatment records from the Bath, New York, VAMC are dated from July 2006.  The most recent treatment records from the Shreveport, Louisiana, VAMC are dated from June 2009.  All pertinent treatment records since these dates should be obtained and added to the claims file.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Obtain all pertinent VA outpatient treatment records from VAMCs in Little Rock, Arkansas, VAMC since June 2010, from the Bath, New York, since July 2006, and from the Shreveport, Louisiana, since June 2009.

2.  Ask the Veteran whether he has recently been treated by any private providers for the disabilities currently on appeal, and obtain a list of those providers.  Obtain any records identified by the Veteran.  

3.  The RO/AMC should afford the Veteran an appropriate examination to ascertain the nature and etiology of any current residuals of his July 1976 in-service motorcycle accident, to include injuries to the Veteran's arms, legs, spine, and head.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs, and offer comments and opinions addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently has any residuals of his July 1976 in-service motorcycle accident, to include injuries to his arms, legs, spine, and head.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

4.  The RO/AMC should afford the Veteran an appropriate VA examination to ascertain whether the Veteran currently has an asbestos-related disease. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly the Veteran's STRs, his Military Occupational Specialty (MOS) of Motor Transport Operator, and his lay statements concerning in-service exposure to asbestos while working on motor vehicle maintenance.  For the purposes of this examination, the VA examiner should assume that the Veteran was exposed to some asbestos during service.  Following this review and the examination the examiner should indicate whether the Veteran has an asbestos related disability, and if so specify the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


